 
 
IV 
108th CONGRESS
2d Session
H. RES. 773 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2004 
Mr. Edwards submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Providing for the consideration of the bill (H.R. 4628) to protect consumers in managed care plans and other health coverage. 
 
 
That on the next legislative day after the adoption of this resolution, immediately after the third daily order of business under clause 1 of rule XIV, the House shall resolve into the Committee of the Whole on the state of the Union for consideration of the bill (H.R. 4628) to protect consumers in managed care plans and other health coverage. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Energy and Commerce, one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Education and the Workforce, and one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. If the Committee of the Whole rises and reports that it has come to no resolution on the bill, then on the next legislative day, immediately after the third daily order of business under clause 1 of rule XIV, the House shall resolve into the Committee of the Whole for further consideration of the bill. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill thereto to final passage without intervening motion except one motion to recommit, with or without instructions.  
 
